Title: To Alexander Hamilton from Timothy Taylor, 20 January 1800
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury Jany 20th 1800—
          
          I have had the Honor to recive your favour of the 11th appointing Capt. Miegs to take the place of Major Huntington, and he has Joined the Regiment agreeable to my directions—
          Major Ripley is anxious to obtain permission to leave Camp for a short time; and if the cair of the Regiment in his Absents cannot with propriety be confided to Capt. Meigs; I take the     liberty to request leave to repair to Camp and take the Command of the Regiment my self—at the same time it appears    nessisary that thier should be an Officer in this State to direct those that are on the Recruiting Service—
          I have the Honor to be with the Greatest Respect your Obed. Servant
          
            Timo. Taylor
          
          Honble Major Genl Hamilton
        